DEBT on an obligation, which was, that the obligor should pay £. 300, in consideration of marriage be-the plaintiff and his daughter; which £. 300 was to be paid within three months after he should arrive at the age of eighteen years, or after eighteen days after the marriage, and notice given, which of them should first happen.
Curia. The notice shall relate both, for it is uncertain which of them should first happen. Although it was said ad proximum antecedens fiat relatio, nisi impedit sententia: and here the age ought to be certified; and of this it is not necessary to have notice. So the notice shall relate to the last antecedent only, viz. the marriage.
Yet the court ut supra. 5 E. 4. 127. directe.